Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  July 16, 2021                                                                                      Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                              Brian K. Zahra
  163171(21)                                                                                                David F. Viviano
                                                                                                        Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
                                                                                                         Megan K. Cavanagh
  DAWAN SMITH,                                                                                           Elizabeth M. Welch,
          Plaintiff-Appellant,                                                                                         Justices
                                                                      SC: 163171
  v                                                                   COA: 355985
                                                                      Lenawee CC: 20-006569-AH
  GUS HARRISON CORRECTIONAL
  FACILITY WARDEN,
             Defendant-Appellee.
  ______________________________________/

         On order of the Chief Justice, the motion to waive fees is DENIED because MCL
  600.2963 requires that a prisoner pursuing a civil action be liable for filing fees. The Clerk
  of the Court is directed to provide two copies of this order and one copy of the application
  filed with the Court to appellant.
         Within 21 days of the date of this order, appellant send to the Court:
            1. the initial partial filing fee of $194.00;
            2. one copy of this order; and
            3. the application that was returned to appellant.
          By doing this, appellant becomes responsible to pay the full filing fee of $375.00.
  If appellant fails to timely comply with this order, the application will be administratively
  dismissed and the case closed. If appellant timely complies with this order, the Department
  of Corrections shall retain 50% of future monthly deposits made to appellant’s account
  until the $181.00 balance is paid. Upon collecting the balance, the department shall remit
  the amount to this Court.
         Under MCL 600.2963(8), appellant may not file a new civil action or appeal in this
  Court until the filing fee in this case is paid in full.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                    July 16, 2021

                                                                                Clerk